DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount, JR (US 20130169420, cited by application) in view of Jung (US D747071).
Regarding claim 1, Blount teaches a glove (figs. 1-3) comprising: an anterior portion (110); a posterior portion (112), wherein the anterior portion is knitted seamlessly with the posterior portion to define: a metacarpal region (middle section of the glove), a plurality of finger regions (105) extending out from the metacarpal region, a first conductive pad (102) knitted ([0023]) on the anterior portion of the glove, wherein the first conductive pad is knitted on a distal end portion of a first finger region of the plurality of finger regions; and a second conductive pad (103) is knitted ([0023]) on a second finger region (thumb) of the plurality of finger regions, and wherein an electronic device (200, fig. 4) is removably attached to the posterior portion and is in electrical communication with the first conductive pad and the second conductive pad, wherein, in an instance in which the electronic device is attached, the electronic device is triggered in an instance ([0027]) in which the first conductive pad contacts the second conductive pad (figs. 7, 10 and [0035]-[0038]).
	Blount further teaches the second conductive pad is knitted on tip of the second finger or in the location on the glove ([0027]) but fails to teach the second conductive pad is knitted on the posterior portion as claimed.
	However, Jung teaches knitted glove with conductive elements comprising plurality of conductive pads that knitted thereon, wherein one of the conductive pads knitted on the posterior region of the glove (fig. 2 and description).
	In view of Jung’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blount by incorporating the teaching as taught by Jung in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design option for the second conductive pad to position on the posterior region of the glove. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
	Regarding claim 2, Blount as modified by Jung teaches all subject matter claimed as applied above.  Blount further teaches wherein the posterior portion of the glove further comprises: an outer surface; and an inner surface, wherein the outer surface defines a plurality of first via holes in the metacarpal region of the glove, and wherein each first via hole extends from the outer surface of the posterior portion to the inner surface of the posterior portion (figs. 3, 7 and [0030]).
	Regarding claim 3, Blount as modified by Jung teaches all subject matter claimed as applied above.  Blount further teaches a first conductive path knitted on the inner surface of the posterior portion of the glove, wherein the first conductive path is electrically coupled to the first conductive pad; a second conductive path knitted on the inner surface of the posterior portion of the glove, wherein the second conductive path is electrically coupled to the second conductive pad; a first conductive region knitted on a periphery of a first via hole of the plurality of first via holes, wherein the first conductive path electrically couples the first conductive region with the first conductive pad; and a second conductive region knitted on a periphery of another first via hole of the plurality of first via holes, wherein the second conductive path electrically couples the second conductive region with the second conductive pad (figs. 3, 7 and [0030]).
	Regarding claims 4-7, Blount as modified by Jung teaches all subject matter claimed as applied above.  Blount further teaches wherein the plurality of first via holes is configured to receive a plurality of couplers (fastener) and further limitations as claimed, (fig. 7, [0030] and [0036]).
	Regarding claim 8, Blount as modified by Jung teaches all subject matter claimed as applied above.  Blount further teaches wherein the electronic device comprises an adapter module, wherein the adapter module comprises a plurality of snap buttons, and wherein the electronic device is attached on the glove by snap fitting the plurality of snap buttons to the plurality of couplers (figs. 11A and 11B).
	Regarding claim 9, Blount as modified by Jung teaches all subject matter claimed as applied above.  Blount further teaches a third conductive pad knitted on the posterior portion of the glove, wherein the third conductive pad is knitted on a third finger region of the plurality of finger regions; a third conductive region knitted on a periphery of a first via hole of the plurality of first via holes, wherein the third conductive region is knitted on the inner surface of the posterior portion of the glove; and a third conductive path knitted on the inner surface of the posterior portion of the glove, wherein the third conductive path electrically couples the third conductive pad with the third conductive region (figs. 3 and 7).
	Regarding claim 10, Blount as modified by Jung teaches all subject matter claimed as applied above.  Blount further teaches an antenna element formed on the outer surface of the glove (fig. 10 and [0041]); a forth conductive region knitted on a periphery of a first via hole of the plurality of first via holes, wherein the forth conductive region is knitted on the inner surface of the posterior portion of the glove; and a fourth conductive path knitted on the inner surface of the posterior portion of the glove, wherein the fourth conductive path electrically couples the antenna element with the forth conductive region (figs. 3 and 7).
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount as modified by Jung as applied to claim 1 above, and further in view of Andrews et al. (US 2014/0259285).
	Regarding claims 11 and 12, Blount as modified by Jung teaches all subject matter claimed as applied above except for the first conductive pad and the second conductive pad are formed a conductive yarn and further limitations as claimed.
	However, Andrews teaches gloves comprises conductive yarn is knitted in the fingertip areas and further limitation as claimed ([0044]).
	In view of Andrews’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blount and Jung by incorporating the teaching as taught by Andrews in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of utilizing an alternative and well-known material for the conductive pads.
	Regarding claim 13, Blount as modified by Jung and Andrews teaches all subject matter claimed as applied above.  Blount further teaches wherein the anterior portion of the glove has an outer surface, wherein an abrasive coating is disposed on the outer surface of the anterior portion of the glove (fig. 1 and [0023]-[0025]).
	Regarding claims 14 and 15, Blount as modified by Jung and Andrews teaches all subject matter claimed as applied above but silent to a thickness of the abrasive coating as claimed.  However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Blount, Jung and Andrews for the abrasive coating to have the thickness as claimed in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option for the thickness of the abrasive coating.
Claims 16-19 and 21-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount in view of Jung and Gunning et al. (US 2008/0054062, art of record).
Regarding claim 16, Blount teaches an assembly of electronic device (200, fig. 4) a glove (figs. 1-3), the assembly of the glove comprising: an anterior portion (110); a posterior portion (112), wherein the anterior portion is knitted seamlessly with the posterior portion to define: a metacarpal region (middle section of the glove), a plurality of finger regions (105) extending out from the metacarpal region, a first conductive pad (102) knitted ([0023]) on the anterior portion of the glove, wherein the first conductive pad is knitted on a distal end portion of a first finger region of the plurality of finger regions; and a second conductive pad (103) is knitted ([0023]) on a second finger region (thumb) of the plurality of finger regions, and wherein an electronic device (200, fig. 4) is removably attached to the posterior portion and is in electrical communication with the first conductive pad and the second conductive pad, wherein, in an instance in which the electronic device is attached, the electronic device is triggered in an instance ([0027]) in which the first conductive pad contacts the second conductive pad (figs. 7, 10 and [0035]-[0038]).
	Blount further teaches the second conductive pad is knitted on tip of the second finger or in the location on the glove ([0027]) but fails to teach the second conductive pad is knitted on the posterior portion as claimed.
	However, Jung teaches knitted glove with conductive elements comprising plurality of conductive pads that knitted thereon, wherein at least one of the conductive pads knitted on the posterior region of the glove (fig. 2 and description).
	In view of Jung’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blount by incorporating the teaching as taught by Jung in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design option for the second conductive pad to position on the posterior region of the glove. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Moreover, Blount fails to teach the electronic device comprising mobile scanning device.  However, Gunning teaches mobile scanning device (615 and 810) removably attached to the posterior region of the glove (170) (fig. 8, [0057], [0066] and [0067]).
In view of Gunning’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blount and Jung by incorporating the teaching as taught by Gunning so as to enhance scanning operation for the electronic device and thus, user/operation can be able to scan object in a hands-free operation. 
Regarding claim 17, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above.  Blount further teaches Blount further teaches wherein the posterior portion of the glove further comprises: an outer surface; and an inner surface, wherein the outer surface defines a plurality of first via holes in the metacarpal region of the glove, and wherein each first via hole extends from the outer surface of the posterior portion to the inner surface of the posterior portion (figs. 3, 7 and [0030]).
Regarding claim 18, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above.  Blount further teaches wherein the plurality of first via holes is configured to receive a plurality of couplers (fastener) (fig. 7, [0030] and [0036]).
	Regarding claim 19, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above.  Blount further teaches wherein the electronic device comprises an adapter module, wherein the adapter module comprises a plurality of snap buttons, and wherein the electronic device is attached on the glove by snap fitting the plurality of snap buttons to the plurality of couplers (figs. 11A and 11B).
	Regarding claim 21, Blount teaches a method for operating an electronic device (200, fig. 4) mounted on a glove (figs. 1-3), the method comprising: receiving, by a processor, an input to operate the mobile scanning device in a gesture association mode, wherein operating the mobile scanning device in the gesture association mode ([0027]) comprises:6 of 15 LEGALO2/41323006v2Appl. No.: 16/513,012Amdt. dated January 18, 2022Attorney Docket No.: H0065889 (534800)Reply to Office Action of November 18, 2021receiving, by the processor, at least one of a first trigger signal or a second trigger signal upon a worker performing a gesture (touching the thumb to the desired finger) on the glove; identifying, by the processor, a type of the gesture performed by the worker on the glove based on reception of the at least one of the first trigger signal or the second trigger signal; and associating the identified type of the gesture with an operation of the mobile scanning device, wherein the first trigger signal is generated when a first conductive pad (103) contacts a second conductive pad (102), wherein the first conductive pad is knitted on an anterior portion of the glove, wherein the second conductive pad is knitted on the anterior portion of the glove, wherein the second trigger signal is generated when the first conductive pad contacts a third conductive pad (102), wherein the third conductive pad is knitted on the anterior portion of the glove (figs. 9, 10, [0027]-[0029] and [0038]).
Blount fails to teach the second conductive and the third conductive pads are knitted on the posterior portion as claimed.
	However, Jung teaches knitted glove with conductive elements comprising plurality of conductive pads that knitted thereon, wherein at least one of the conductive pads knitted on the posterior region of the glove (fig. 2 and description).
	In view of Jung’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blount by incorporating the teaching as taught by Jung in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design option for the second conductive pad to position on the posterior region of the glove. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Moreover, Blount fails to teach the electronic device comprising mobile scanning device.  However, Gunning teaches mobile scanning device (615 and 810) removably attached to the posterior region of the glove (170) (fig. 8, [0057], [0066] and [0067]).
In view of Gunning’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blount and Jung by incorporating the teaching as taught by Gunning so as to enhance scanning operation for the electronic device and thus, user/operation can be able to scan object in a hands-free operation. 
	Regarding claim 22, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above. Blount further teaches wherein the gesture performed on the glove corresponds to the worker bringing one or more conducting pads in contact with each other for at least a predetermined duration or in a predetermined sequence ([0027] and [0038]).
	Regarding claim 23, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above. Both Blount Gunning further teach wherein the one or more conducting pads are in electrical communication with the mobile scanning device in an instance in which the mobile scanning device is attached to the glove (Blount: fig. 10, [0029] and [0038]. Gunning: figs. 8, 12, [0067] and [0072]).
	Regarding claim 24, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above.  Blount further teaches wherein the type of the gesture is identified based on at least a duration of receipt of the first trigger signal or the second trigger signal ([0028] and [0038]).
Regarding claim 25, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above.  Blount further teaches wherein the type of the gesture is identified based on a sequence of reception of the at least one of the first trigger signal or the second trigger signal ([0038]).
Regarding claim 26, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above.  Blount further teaches receiving, by the processor, an input to operate the mobile scanning device in an operation mode, wherein operating the mobile scanning device in the operation mode comprises: receiving, by the processor, the at least one of the first trigger signal or the second trigger signal, indicative of another gesture performed by the worker; identifying, by the processor, the type of the other gesture performed by the worker based on a sequence of reception of the at least one of the first trigger signal or the second trigger signal; determining, by the processor, an operation to be performed on the mobile scanning device based on the identified type of the other gesture; and performing, by the processor, the determined operation on the mobile scanning device based on the type of the other gesture ([0038]).
Regarding claim 27, Blount teaches a triggering system (fig. 10) comprising: a glove (figs. 1 and 2), wherein the glove comprises: an anterior portion (fig. 1); a posterior portion (fig. 2), wherein the anterior portion is knitted seamlessly with the posterior portion to define: a metacarpal region (middle region of the glove), and a plurality of finger regions (105) extending out from the metacarpal region, a first conductive pad (103) knitted on the anterior portion of the glove, wherein the first conductive pad is knitted on a distal end portion of a first finger region (104) of the plurality of finger regions (fig. 3); a second conductive pad (102) knitted on the anterior portion of the glove, wherein the second conductive pad is knitted on a second finger region (105) of the plurality of finger regions (fig. 3); and Attorney Docket No.: H0065889 (534800)Reply to Office Action of November 18, 2021a third conductive pad (102) knitted on the anterior portion of the glove, wherein the third conductive pad is knitted on the second finger region (105) of the plurality of finger regions (fig. 3); and an electronic device (200, fig. 4), removable attached to the posterior portion of the glove such that the first conductive pad, the second conductive pad, and the third conductive pad electrically couples with the electronic device (fig. 7), wherein the electronic device comprises: a first trigger circuit configured to generate a first trigger signal when the first conductive pad is brought in contact with the second conductive pad; a second trigger circuit configured to generate a second trigger signal when the first conductive pad is brought in contact with the third conductive pad; and a processor communicatively coupled to the first trigger circuit and the second trigger circuit, wherein the processor is configured to: receive at least one of the first trigger signal or the second trigger signal indicating upon a worker performing a gesture (touching the thumb to the desired finger) on the glove; identify a type of the gesture performed by the worker based on reception of the at least one of a duration of reception of the first trigger signal or the second trigger signal, or a sequence of reception of the first trigger signal and the second trigger signal; and trigger the mobile scanning device based on the identified type of the gesture (fig. 10, [0024], [0027], [0029] and [0038]).
Blount fails to teach the second conductive and the third pads is knitted on the posterior portion as claimed.
	However, Jung teaches knitted glove with conductive elements comprising plurality of conductive pads that knitted thereon, wherein at least one of the conductive pads knitted on the posterior region of the glove (fig. 2 and description).
	In view of Jung’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Blount by incorporating the teaching as taught by Jung in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of design option for the second conductive pad to position on the posterior region of the glove. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).
Moreover, Blount fails to teach the electronic device comprising mobile scanning device.  However, Gunning teaches mobile scanning device (615 and 810) removably attached to the posterior region of the glove (170) (fig. 8, [0057], [0066] and [0067]).
In view of Gunning’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Blount and Jung by incorporating the teaching as taught by Gunning so as to enhance scanning operation for the electronic device and thus, user/operation can be able to scan object in a hands-free operation. 
Regarding claim 28, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above.  Blount further teaches wherein the processor is further configured to associate the identified type of the gesture with a predetermined operation of the mobile scanning device ([0024] and [0027]).
Regarding claims 29-34, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above.  Blount further teaches wherein the plurality of first via holes is configured to receive a plurality of couplers (fastener) and further limitations as claimed, (figs. 3, 7, [0030] and [0036]). 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blount as modified by Jung and Gunning as applied to claim 16 above, and further in view of Andrews.
Regarding claim 20, Blount as modified by Jung and Gunning teaches all subject matter claimed as applied above except for the first conductive pad and the second conductive pad are formed a conductive yarn as claimed.
However, Andrews teaches gloves comprises conductive yarn is knitted in the fingertip areas as claimed ([0044]).
In view of Andrews’s teaching, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combinations of Blount, Jung and Gunning by incorporating the teaching as taught by Andrews in order to arrive at the claimed invention.  Such modification would not involve any inventive feature since it is just a matter of utilizing an alternative and well-known material for the conductive pads.
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/06/2022, with respect to the rejection(s) of claim(s) 1-34 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Blount, Jung, Andrews and Gunning
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuyen Kim Vo whose telephone number is (571)270-1657. The examiner can normally be reached Mon- Thurs: 8AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN PAIK can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN K VO/Primary Examiner, Art Unit 2887